IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,152-01


                    EX PARTE ROBERT JOHNNIE GARCIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 17FC-3165-D(l) IN THE 105TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam. SLAUGHTER , J. filed a concurring opinion.

                                          OPINION

       Applicant was convicted of aggravated robbery and sentenced to thirty-four years’

imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Garcia v. State, 13-19-

00390-CR (Tex. App.—Corpus Christi-Edinburgh Dec. 30, 2020)(not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was
                                                                                                  2

deficient and that Applicant would have timely filed a petition for discretionary review but for

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the Thirteenth Court of Appeals in cause number 13-19-

00390-CR. Should Applicant decide to file a petition for discretionary review, he must file it with

this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: October, 12 2022
Do not publish